  Case 1:19-cv-00437-MN Document 28 Filed 08/20/19 Page 1 of 4 PageID #: 529




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


ENDO PHARMACEUTICALS INC.,

               Plaintiff,

       v.                                             C.A. No. 1:19-cv-00437-MN

PERRIGO UK FINCO LIMITED
PARTNERSHIP,

               Defendants.



                    CONSENT JUDGMENT AND DISMISSAL ORDER

       WHEREAS, this action for patent infringement has been brought by Plaintiff Endo

Pharmaceuticals Inc. (“Endo”) against Defendant Perrigo UK FINCO Limited Partnership

(hereinafter “Perrigo”), for infringement of U.S. Patent Nos. 7,229,636, 7,404,489, 7,879,349,

8,003,353, 8,940,714 and 9,415,007 (the “Patents” and such action, the “Litigation”); and

       WHEREAS, Endo and Perrigo have agreed to terms and conditions representing a

negotiated settlement of the Litigation and have set forth those terms and conditions in a

Settlement Agreement (the “Settlement Agreement”);

       Now, the parties, by their respective undersigned attorneys, hereby stipulate and consent

to entry of judgment in the action as follows:

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

       1.      The District Court has jurisdiction over the subject matter of the above-captioned

action and has personal jurisdiction over the parties for purposes of this action only.
  Case 1:19-cv-00437-MN Document 28 Filed 08/20/19 Page 2 of 4 PageID #: 530



       2.      As provided in the Settlement Agreement, and solely with respect to the product

that is the subject of Perrigo’s Abbreviated New Drug Application (“ANDA”) No. 212458, the

Patents are valid and enforceable. For the avoidance of doubt, the foregoing shall not preclude

Perrigo from, inter alia, challenging the validity, enforceability and/or infringement of the

Patents in any action or proceeding involving any Perrigo products or ANDAs other than ANDA

No. 212458.

       3.      Defendant Perrigo has infringed the Patents pursuant to 35 U.S.C. § 271(e)(2) by

filing ANDA No. 212458.

       4.      Except as and to the extent permitted by the Settlement Agreement, Perrigo and

its Affiliates, including any of their successors and assigns, are enjoined from making, having

made, using, selling, having sold, offering to sell, importing, having distributed, or distributing

any cyanocobalamin spray product pursuant to ANDA No. 212458, either directly or indirectly,

on its own part or through any Affiliate, officer, agent, servant, employee, or attorney, or through

any person in concert or coordination with Perrigo or any of its Affiliates, until permitted to do

so under the terms and conditions of the Settlement Agreement.

       5.      For purposes of this Consent Judgment, the terms “Affiliate” or “Affiliates” shall

mean, with respect to any Party, any person or entity that directly or indirectly (through one or

more intermediaries) controls, is controlled by, or is under common control with that Party. For

this purpose, “control” of a corporation or other business entity shall mean direct or indirect

beneficial ownership of more than fifty percent (50%) of the voting interest in, or more than fifty

percent (50%) in the equity of, or the right to appoint more than fifty percent (50%) of the

directors or management of, such corporation or other business entity.




                                                  2
 Case 1:19-cv-00437-MN Document 28 Filed 08/20/19 Page 3 of 4 PageID #: 531



       6.      Except to the extent set forth above, all claims, counterclaims, affirmative

defenses, and demands of the Parties in this action are hereby dismissed with prejudice and

without costs, disbursements, or attorneys’ fees to any Party.

       7.      The Parties expressly waive any right to appeal from this Consent Judgment.

       8.      Compliance with this Consent Judgment may be enforced by Parties and their

successors in interest, or assigns, as permitted by the terms of the Settlement Agreement.

       9.      This Court retains jurisdiction over the Parties for purposes of enforcing this

Consent Judgment as well as any dispute regarding the Settlement Agreement.

       10.     The Clerk of the Court is directed to enter this Consent Judgment and Order

forthwith.



IT IS SO STIPULATED:



RICHARDS, LAYTON & FINGER                       PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.


/s/ Steven J. Fineman_________________          /s/ Megan C. Haney____________________
Steven J. Fineman (#4025)                       John C. Phillips, Jr. (No. 110)
Katharine Lester Mowery (#5629)                 Megan C. Haney (No. 5016)
RICHARDS, LAYTON & FINGER, P.A.                 PHILLIPS, GOLDMAN, MCLAUGHLIN & HALL, P.A.
One Rodney Square                               1200 North Broom Street
Wilmington, DE 19899                            Wilmington, DE 19806
(302) 651-7700                                  (302) 655-4200
fineman@rlf.com                                 jcp@pgmhlaw.com
mowery@rlf.com                                  mch@pgmhlaw.com

Of Counsel:                                     Christine J. Siwik
                                                William A. Rakoczy
Daniel G. Brown                                 Gregory A. Duff
LATHAM & WATKINS LLP                            Lauren M. Lesko
885 Third Avenue                                RAKOCZY MOLINO MAZZOCHI
New York, NY 10022                                SIWIK LLP
(212) 906-1200                                  6 West Hubbard Street, Suite 500



                                                 3
 Case 1:19-cv-00437-MN Document 28 Filed 08/20/19 Page 4 of 4 PageID #: 532



daniel.brown@lw.com                         Chicago, IL 60654
                                            (312) 222.6304 (telephone)
Kenneth G. Schuler                          (312) 222.6324 (facsimile)
Marc N. Zubick
Sarah W. Wang
LATHAM & WATKINS LLP                        Attorneys for Defendants Perrigo UK FINCO
330 North Wabash Avenue, Suite 2800         Limited Partnership.
Chicago, IL 60611
(312) 876-7000
kenneth.schuler@lw.com
marc.zubick@lw.com
sarah.wang@lw.com

Jennifer Koh
LATHAM & WATKINS LLP
12670 High Bluff Drive
San Diego, CA 92130
(858) 523-5400
jennifer.koh@lw.com

Attorneys for Plaintiff
Endo Pharmaceuticals Inc.




      SO ORDERED this ____ day of ______2019



                            ____________________________________________

                            Maryellen Noreika, U.S.D.J.




                                             4
